Memorandum Opinion
Pursuant to the parties’ permanent stipulation in a 1979 divorce decree, the defendant was required to pay to the plaintiff monthly alimony in the amount of $650 for three years, the statutory period set forth in RSA 458:19. There were no minor children involved at the time of the divorce. Subsequently, the monthly alimony payment was reduced to $575. In 1982, after the initial alimony decree, as modified, had expired, the plaintiff filed a petition to extend alimony. After a hearing, the Master (Larry B. Fletcher, Esq.) recommended granting the extension in the amount of $475 per month for another three years, which the Superior Court (Bean, J.) approved.
Based upon the record, we find no abuse of discretion in granting an extension of alimony at a reduced rate in this case. See Healey v. Healey, 117 N.H. 618, 620-22, 376 A.2d 140, 142-43 (1977). We find the other issues raised by the defendant to be without merit.

Affirmed.